Exhibit 10.1

 

Execution Version

--------------------------------------------------------------------------------

 

LOGO [g38631image001.jpg]

 

$125,000,000 Revolving Loan

 

CREDIT AGREEMENT

 

dated as of

 

May 25, 2004

 

among

 

MAGELLAN MIDSTREAM PARTNERS, L.P.

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and LEHMAN BROTHERS INC.

as Joint Bookrunners and Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1      SECTION 1.01. DEFINED TERMS    1      SECTION 1.02. CLASSIFICATION OF
LOANS AND BORROWINGS    16      SECTION 1.03. TERMS GENERALLY    16      SECTION
1.04. ACCOUNTING TERMS; GAAP    16

ARTICLE II THE CREDITS

   17      SECTION 2.01. COMMITMENTS    17      SECTION 2.02. LOANS AND
BORROWINGS    17      SECTION 2.03. REQUESTS FOR REVOLVING BORROWINGS    17     
SECTION 2.04. INTENTIONALLY DELETED    18      SECTION 2.05. INTENTIONALLY
DELETED    18      SECTION 2.06. LETTERS OF CREDIT    18      SECTION 2.07.
FUNDING OF BORROWINGS    22      SECTION 2.08. INTEREST ELECTIONS    23     
SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS    24      SECTION 2.10.
REPAYMENT OF LOANS; EVIDENCE OF DEBT    24      SECTION 2.11. PREPAYMENT OF
LOANS    25      SECTION 2.12. FEES    25      SECTION 2.13. INTEREST    26     
SECTION 2.14. ALTERNATE RATE OF INTEREST    27      SECTION 2.15. INCREASED
COSTS    28      SECTION 2.16. BREAK FUNDING PAYMENTS    29      SECTION 2.17.
TAXES    29      SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING
OF SET-OFFS    30      SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF
LENDERS    31      SECTION 2.20. INCREASE OF COMMITMENTS    32

ARTICLE III REPRESENTATIONS AND WARRANTIES

   34      SECTION 3.01. ORGANIZATION; POWERS    34      SECTION 3.02.
AUTHORIZATION; ENFORCEABILITY    34      SECTION 3.03. NO UNDISCLOSED
LIABILITIES    34      SECTION 3.04. GOVERNMENTAL APPROVALS; NO CONFLICTS    34
     SECTION 3.05. FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE    35     
SECTION 3.06. PROPERTIES    35      SECTION 3.07. LITIGATION AND ENVIRONMENTAL
MATTERS    35      SECTION 3.08. COMPLIANCE WITH LAWS AND AGREEMENTS    35     
SECTION 3.09. INVESTMENT AND HOLDING COMPANY STATUS    36      SECTION 3.10.
TAXES    36      SECTION 3.11. ERISA    36      SECTION 3.12. DISCLOSURE    36  
   SECTION 3.13. LABOR MATTERS    36

 

i



--------------------------------------------------------------------------------

     SECTION 3.14. SUBSIDIARIES    36      SECTION 3.15. MARGIN STOCK    36     
SECTION 3.16. LICENSES AND PERMITS    37      SECTION 3.17. REPORTABLE
TRANSACTION    37      SECTION 3.18. LIEN FILINGS    37

ARTICLE IV CONDITIONS

   37      SECTION 4.01. EFFECTIVE DATE    37      SECTION 4.02. EACH CREDIT
EVENT    39

ARTICLE V AFFIRMATIVE COVENANTS

   39      SECTION 5.01. FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER
INFORMATION    39      SECTION 5.02. NOTICES OF MATERIAL EVENTS    40     
SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS    41      SECTION 5.04. PAYMENT OF
OBLIGATIONS    41      SECTION 5.05. MAINTENANCE OF PROPERTIES; INSURANCE    41
     SECTION 5.06. BOOKS AND RECORDS; INSPECTION RIGHTS    41      SECTION 5.07.
COMPLIANCE WITH LAWS    41      SECTION 5.08. USE OF PROCEEDS AND LETTERS OF
CREDIT    41      SECTION 5.09. COMPLIANCE WITH ERISA    42      SECTION 5.10.
INTENTIONALLY DELETED.    42      SECTION 5.11. COMPLIANCE WITH ENVIRONMENTAL
LAWS; ENVIRONMENTAL REPORTS    42      SECTION 5.12. FURTHER ASSURANCES    42  
   SECTION 5.13. TAX SHELTER REGULATIONS    42      SECTION 5.14. POST CLOSING
MATTERS    42

ARTICLE VI NEGATIVE COVENANTS

   43      SECTION 6.01. INDEBTEDNESS    43      SECTION 6.02. LIENS    43     
SECTION 6.03. FUNDAMENTAL CHANGES    45      SECTION 6.04. INVESTMENTS, LOANS,
ADVANCES, GUARANTEES AND ACQUISITIONS    45      SECTION 6.05. SWAP AGREEMENTS
   46      SECTION 6.06. RESTRICTED PAYMENTS    46      SECTION 6.07.
TRANSACTIONS WITH AFFILIATES    47      SECTION 6.08. RESTRICTIVE AGREEMENTS   
47      SECTION 6.09. CONSTITUTIVE DOCUMENTS    47      SECTION 6.10.
INTENTIONALLY DELETED.    47      SECTION 6.11. SALES AND LEASEBACKS    47     
SECTION 6.12. CHANGES IN FISCAL YEAR    48      SECTION 6.13. INTENTIONALLY
DELETED.    48      SECTION 6.14. LIMITATION ON RESTRICTIONS ON SUBSIDIARY
DISTRIBUTIONS    48      SECTION 6.15. MINIMUM INTEREST COVERAGE RATIO    48  
   SECTION 6.16. MAXIMUM LEVERAGE RATIO    48

ARTICLE VII EVENTS OF DEFAULT

   48

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII THE ADMINISTRATIVE AGENT

   50

ARTICLE IX MISCELLANEOUS

   52      SECTION 9.01. NOTICES    52      SECTION 9.02. WAIVERS; AMENDMENTS   
52      SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER    53      SECTION
9.04. SUCCESSORS AND ASSIGNS    54      SECTION 9.05. SURVIVAL    57     
SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS    57      SECTION 9.07.
SEVERABILITY    57      SECTION 9.08. RIGHT OF SETOFF    57      SECTION 9.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    57      SECTION
9.10. WAIVER OF JURY TRIAL    58      SECTION 9.11. HEADINGS    58      SECTION
9.12. CONFIDENTIALITY    58      SECTION 9.13. INTEREST RATE LIMITATION    59  
   SECTION 9.14. USA PATRIOT ACT    59      SECTION 9.15. SEPARATENESS    59  
   SECTION 9.16. RESTRICTED SUBSIDIARIES    59      SECTION 9.17. NO PERSONAL
LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND UNITHOLDERS    59

 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 3.03 — Disclosed Matters

Schedule 3.14 — Subsidiaries

Schedule 3.18 — Lien Jurisdictions

Schedule 5.14 — Post Closing Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Commitment Increase Notice

Exhibit D — Form of New Lender Agreement

Exhibit E — Form of Opinion of In-House Counsel

 

ANNEX

 

Annex 1 —  Certain Adjustments to Consolidated EBITDA

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of May 25, 2004, among MAGELLAN
MIDSTREAM PARTNERS, L.P., the LENDERS party hereto, and JPMORGAN CHASE BANK, as
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

Index Debt
Ratings:

--------------------------------------------------------------------------------

  

ABR

Spread

--------------------------------------------------------------------------------

   

Eurodollar

Spread

--------------------------------------------------------------------------------

   

Facility Fee

Rate

--------------------------------------------------------------------------------

 

Category 1

BBB+/Baa1

   0.00 %   .625 %   .15 %

Category 2

BBB/Baa2

   0.00 %   .75 %   .20 %

Category 3

BBB-/Baa3

   0.00 %   1.00 %   .25 %

Category 4

BB+/Ba1

   0.00 %   1.25 %   .30 %

Category 5

BB/Ba2

   0.00 %   1.50 %   .35 %

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings (unless one of the ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings); and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Available Cash” has the meaning set forth in the Partnership Agreement.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Magellan Midstream Partners, L.P., a Delaware limited
partnership.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of greater than 50% of the voting or economic interests in the
General Partner by any Person unless such Person has a consolidated net worth of
greater than $500,000,000; (b) the General Partner shall cease to own and
control, of record and beneficially, directly, 100% of the general partner
interests in the Borrower or to be the sole managing general partner of the
Borrower; or (c) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) under the Exchange Act), excluding Magellan Midstream Holdings,
L.P. and its Affiliates, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) directly or indirectly, of a
number of Units that would entitle such person or group entitled to vote Units
representing, in the aggregate, more than 20% of the total number of Outstanding
Units at any annual meeting of the unitholders of the Borrower or otherwise in
the election of directors of the General Partner.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

3



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09, (b) increased from time to
time pursuant to Section 2.20, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $125,000,000.

 

“Commitment Increase Notice” has the meaning assigned to such term in Section
2.20.

 

“Common Units” means the common units representing limited partner interests in
the Borrower.

 

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses and (f) any extraordinary,
unusual or non-recurring cash income or gains to the extent not included in
Consolidated Net Income, and minus, (i) to the extent included in the statement
of such Consolidated Net Income for such period, any extraordinary, unusual or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business) and (ii) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis. For
purposes of calculating Consolidated EBITDA for any each quarter commencing on
or after June 17, 2003, adjustments shall be made to income and expenses as set
forth on Annex 1 hereto. Upon the consummation of any acquisition by any Person
of the assets or Equity Interests of any other Person, or the Disposition by
such Person of any of its assets or the Disposition of its Equity Interests of
any other Person, in each case to the extent such acquisition or Disposition
involves consideration having a value equal to or greater than $10,000,000, the
Consolidated EBITDA of such Person shall be adjusted on a pro forma basis to
include, in the case of an acquisition, or exclude, in the case of a
Disposition, the historical financial results attributable to such Equity
Interests or assets; such adjustment to be made in a manner consistent with the
regulations and practices of the United States Securities and Exchange
Commission (whether or not applicable).

 

“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the sum of aggregate
interest expense and capitalized interest of the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period.

 

4



--------------------------------------------------------------------------------

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower, as applicable) in which the Borrower or any of its
Restricted Subsidiaries, as applicable, has an ownership interest, except to the
extent that any such income is actually received by the Borrower or any of its
Restricted Subsidiaries, as applicable, in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Restricted Subsidiary
of the Borrower, to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Note Purchase
Document (as defined in the Note Purchase Agreement) or any Loan Document) or by
any Law applicable to such Restricted Subsidiary.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.03 or previously disclosed in the
Borrower’s filings with the SEC.

 

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The term “Disposition” shall have a correlative meaning.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EDGAR”: the Electronic Data Gathering, Analysis, and Retrieval computer system
for the receipt, acceptance, review and dissemination of documents submitted to
the SEC in electronic format.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health
(with respect to exposure to Hazardous Materials) and safety matters.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous

 

5



--------------------------------------------------------------------------------

Materials, (d) the release of any Hazardous Materials into the environment or
(e) any contract or other written agreement pursuant to which liability is
assumed by or imposed against Borrower or any Subsidiary with respect to any of
the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to

 

6



--------------------------------------------------------------------------------

this Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement dated May 21, 2004, between the Borrower
and the Administrative Agent pertaining to certain fees payable to the
Administrative Agent.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“General Partner”: Magellan GP, LLC, a Delaware limited liability company and
the general partner of the Borrower.

 

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

7



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any applicable Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided however that in no event shall “Indebtedness” include any contingent
reimbursement obligation arising under a Letter of Credit to the extent such
reimbursement obligation has been cash collateralized. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Independent Directors” means individuals who are not officers, directors,
employees or agents of the General Partner or any Affiliate thereof and who
otherwise meet the independence and experience requirements set forth most
recently by any National Securities Exchange on which any Units or other
Partnership Securities are listed or quoted.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 23, 2004 relating to the Borrower and the Transactions.

 

“Interest Coverage Ratio” means, at any date, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four consecutive fiscal quarters most recently ended on or prior to such date
for which financial information is available.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

8



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Joint Bookrunners and Lead Arrangers” means J.P. Morgan Securities Inc. and
Lehman Brothers Inc., in their capacity as Joint Bookrunners and Lead Arrangers
hereunder.

 

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.06(e) at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 2.06.

 

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Indebtedness
at such date to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
information is available.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page

 

9



--------------------------------------------------------------------------------

of such Service, or any successor to or substitute for such Service, providing
rate quotations comparable to those currently provided on such page of such
Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Letters of Credit (and any applications therefor and
reimbursement agreements relating thereto), the Fee Letter and any other
agreements and documents executed and delivered in connection with this
Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Magellan Pipeline” means Magellan Pipeline Company, LLC, a Subsidiary.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the validity or enforceability of
this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means May 25, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Lender” has the meaning assigned to such term in Section 2.20.

 

10



--------------------------------------------------------------------------------

“New Lender Agreement” has the meaning assigned to such term in Section 2.20.

 

“Note Purchase Agreement” has the meaning set forth in Section 4.01(i).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Outstanding Units” has the meaning set forth in the Partnership Agreement

 

“Participant” has the meaning set forth in Section 9.04.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of April 22, 2004, as amended
through the date hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(h) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(i) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;

 

(j) the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;

 

11



--------------------------------------------------------------------------------

(k) any Lien in favor of any Governmental Authority to secure partial, progress,
advance or other payments pursuant to any contract or statute, or any Lien
securing industrial development, pollution control or similar revenue bonds; and

 

(l) any easements, exceptions or reservations in any property or assets granted
or reserved for the purpose of pipelines, roads, the removal of oil, gas, coal
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment which are incidental to, and do not
materially interfere with, the ordinary conduct of the Borrower’s and/or its
Subsidiaries’ business.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-2 from S&P or P-2 from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

 

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and

 

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (a) through (f) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.

 

12



--------------------------------------------------------------------------------

“Permitted Joint Venture”: any Person (other than a Subsidiary) in which the
Borrower, directly or through Subsidiaries, holds equity interests representing
less than 100%, of the total outstanding equity interests of such Person.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Prior Credit Agreement” means that certain Credit Agreement among Borrower, as
successor to Williams Energy Partners L.P., as borrower, the several lenders
from time to time party thereto, Lehman Brothers Inc. and Banc of America
Securities, LLC, as Joint Lead Arrangers, Bank of America, N.A., as Syndication
Agent and Lehman Commercial Paper, Inc., as Administrative Agent, dated as of
August 6, 2003, as amended.

 

“Re-Allocation Date” has the meaning assigned to such term in Section 2.20.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.

 

13



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Restricted Subsidiary” mean each of (a) (i) Magellan GP, Inc., a Delaware
corporation, (ii) Magellan OLP, L.P., a Delaware limited partnership, (iii)
Magellan Pipeline Company, LLC, a Delaware limited liability company, (iv)
Magellan NGL, LLC, a Delaware limited liability company, (v) Magellan Ammonia
Pipeline, L.P., a Delaware limited partnership, (vi) Magellan Terminals
Holdings, L.P., a Delaware limited partnership, (vii) Magellan Pipelines
Holdings, L.P., a Delaware limited partnership, and (viii) Magellan Asset
Services, L.P., a Delaware limited partnership, and (b) any other Subsidiary of
the Borrower designated by the Borrower as a Restricted Subsidiary pursuant to
Section 9.16.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Senior Unsecured Bond Offering” means the senior indenture dated as of May 25,
2004, between the Borrower and SunTrust Bank, as trustee, and the supplement
thereto, entered into in connection with the issuance of up to $250,000,000 of
senior notes due June 1, 2014, together with all instruments, security documents
and other agreements entered into in connection therewith, as the same shall
have been amended, supplemented or otherwise modified on or prior to, and as in
effect, as of the date hereof, without giving any effect to any subsequent
amendment, supplement or other modification thereto or termination thereof not
approved of by the Required Lenders.

 

“Series B Notes” shall have the meaning set forth in the Note Purchase
Agreement.

 

“Services Agreement” means the New Services Agreement dated as of June 17, 2004,
among the General Partner, the Borrower, Magellan Pipeline, Magellan Terminals
Holding, L.P. and Magellan Midstream Holdings, L.P. as in effect as of the date
hereof without giving any effect to any subsequent amendment, supplement or
other modification thereto or termination thereof not approved of by the
Required Lenders if such amendment, supplement or other modification thereto or
termination thereof would reasonably be expected to adversely affect the
Lenders.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable non-personal time deposits in
dollars of over $100,000

 

14



--------------------------------------------------------------------------------

with maturities approximately equal to three months and (b) with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Units” means the subordinated units representing limited partner
interests in the Borrower.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

15



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Units” has the meaning set forth in the Partnership Agreement

 

“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.

 

16



--------------------------------------------------------------------------------

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and re-borrow
Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurodollar Revolving Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

17



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04. Intentionally Deleted.

 

SECTION 2.05. Intentionally Deleted.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.

 

18



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date, unless cash collateral, as set
forth in Section 2.06(k) below, shall have been granted to the Issuing Bank as
security therefor no later than the date referred to in clause (b) above, in
which event such cash collateralized Letter of Credit shall not have an
expiration date later than one year after the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Promptly following receipt of a notice from Borrower
requesting the issuance of a Letter of Credit in accordance with Section
2.06(b), the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s participation in such Letter of
Credit.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute

 

19



--------------------------------------------------------------------------------

such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is

 

20



--------------------------------------------------------------------------------

made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Funds held in such account shall be invested in
money market funds of the Administrative Agent or in another investment if
mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in such account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the

 

21



--------------------------------------------------------------------------------

Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(k) In the event any Letters of Credit shall be outstanding according to their
terms after the Maturity Date, the Borrower shall pay to the Administrative
Agent, no later than the date that is five Business Days prior to the Maturity
Date, an amount equal to the undrawn amount of such Letters of Credit to be held
in a special interest bearing cash collateral account pledged to the
Administrative Agent (the “Letter of Credit Collateral Account”). The Borrower
and the Administrative Agent shall establish the Letter of Credit Collateral
Account and the Borrower shall execute all documents and agreements, including
the Administrative Agent’s standard form of assignment of deposit accounts, that
the Administrative Agent reasonably requests in connection therewith to
establish the Letter of Credit Collateral Account and grant the Administrative
Agent a first priority security interest in such account and the funds therein.
The Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in the Letter of Credit Collateral
Account, whenever established, in all funds held in the Letter of Credit
Collateral Account from time to time, and in all proceeds thereof as security
for the payment of the Borrower’s obligations to reimburse the Issuing Bank for
amounts drawn on Letters of Credit expiring after the Maturity Date. Funds held
in the Letter of Credit Collateral Account shall be held as cash collateral for
obligations described in this Section 2.06 and promptly applied by the
Administrative Agent at the request of the Issuing Bank to any reimbursement or
other obligations under Letters of Credit that exist or occur in the future
during such time as the Borrower has any outstanding obligations to the Issuing
Bank. To the extent that any surplus funds are held in the Letters of Credit
Collateral Account above the undrawn amount of any outstanding Letters of
Credit, during the existence of an Event of Default the Administrative Agent may
(A) hold such surplus funds in the Letter of Credit Collateral Account as cash
collateral or (B) apply such surplus funds to satisfy the secured obligations of
the Borrower. If no Default exists, the Administrative Agent shall release to
the Borrower at the Borrower’s written request any funds held in the Letter of
Credit Collateral Account above the amount required by this Section. Funds held
in the Letter of Credit Collateral Account shall be invested in money market
funds of the Administrative Agent or in another investment if mutually agreed
upon by the Borrower and the Administrative Agent, but the Administrative Agent
shall have no other obligation to make any other investment of the funds
therein. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

22



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

23



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

24



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender less the
sum of (i) the outstanding principal amount of such Lender’s Revolving Loans,
plus (ii) such Lender’s LC Exposure, during the period from and including the
date of this Agreement to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such

 

25



--------------------------------------------------------------------------------

facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to un-reimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum, on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to un-reimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) The Borrower agrees to pay to the Joint Bookrunners and Lead Arrangers, for
their own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Joint Bookrunners and Lead Arrangers.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders or to the Joint Bookrunners and Lead
Arrangers, as applicable. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

26



--------------------------------------------------------------------------------

(c) Intentionally deleted.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

27



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

28



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (except as a result that such
sums were imposed as a result of the willful misconduct or gross negligence of
the Administrative Agent, such Lender or the Issuing Bank, as applicable, as
finally determined by a court of competent jurisdiction), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. Neither the
Administrative Agent, any Lender nor the Issuing Bank shall be entitled to
receive any payment with respect to the Indemnified Taxes or Other Taxes that
are incurred or accrued more than 180 days prior to the date the Administrative
Agent, such Lender or the Issuing Bank, as applicable, gives notice thereof and
demand therefor to the Borrower.

 

29



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, un-reimbursed LC
Disbursements, interest and fees

 

30



--------------------------------------------------------------------------------

then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and un-reimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and un-reimbursed LC Disbursements then due to
such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to

 

31



--------------------------------------------------------------------------------

any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
un-reimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.20. Increase of Commitments. (a) If no Default, Event of Default or
Material Adverse Effect shall have occurred and be continuing, the Borrower may
at any time and from time to time request an increase of the aggregate
Commitments by notice to the Administrative Agent in writing of the amount of
such proposed increase (such notice, a “Commitment Increase Notice”); provided,
however, that (i) each such increase shall be at least $10,000,000, (ii) the
cumulative increase in Commitments pursuant to this Section 2.20 shall not
exceed $125,000,000, (iii) the Commitment of any Lender may not be increased
without such Lender’s consent, and (iv) the aggregate amount of the Lenders’
Revolving Loan Commitments shall not exceed $250,000,000 without the approval of
the Required Lenders. The Administrative Agent shall, within five (5) Business
Days after receipt of the Commitment Increase Notice, notify each Lender of such
request. Each Lender desiring to increase its Commitment shall so notify the
Administrative Agent in writing no later than twenty (20) days after receipt by
the Lender of such request. Any Lender that accepts an offer to it by the
Borrower to increase its Commitment pursuant to this Section 2.20 shall, in each
case, execute a Commitment Increase Agreement, in substantially the form
attached hereto as Exhibit C, with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Revolving Loan Commitment as so
increased, and the definition of Commitment in Section 1.01 and Schedule 2.01
hereof shall be deemed to be amended to reflect such increase. Any Lender that
does not notify the Administrative Agent within such period that it will
increase its Revolving Loan Commitment shall be deemed to have rejected such
offer to increase its Revolving Loan Commitment. No Lender shall have any
obligation whatsoever to agree to increase its Revolving Loan Commitment. Any
agreement to increase a Lender’s pro rata share of the increased Revolving Loan
Commitment shall be irrevocable and shall be effective upon notice thereof by
the Administrative Agent at the same time as that of all other increasing
Lenders.

 

32



--------------------------------------------------------------------------------

(b) If any portion of the increased Commitments is not subscribed for by such
Lenders, the Borrower may, in its sole discretion, but with the consent of the
Administrative Agent as to any Person that is not at such time a Lender (which
consent shall not be unreasonably withheld or delayed), offer to any existing
Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments pursuant to paragraph (c) below by notifying the
Administrative Agent. Promptly and in any event within five (5) Business Days
after receipt of notice from the Borrower of its desire to offer such
unsubscribed commitments to certain existing Lenders, to the additional banks or
to financial institutions identified therein or such additional banks or
financial institutions identified by the Administrative Agent and approved by
the Borrower, the Administrative Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments.

 

(c) Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Revolving Loan Commitments shall execute
and deliver to the Administrative Agent a New Lender Agreement (a “New Lender
Agreement”), in substantially the form attached hereto as Exhibit D, setting
forth its Revolving Loan Commitment, and upon the effectiveness of such New
Lender Agreement such bank or financial institution (a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
the signature pages hereof shall be deemed to be amended to add the name of such
New Lender and the definition of Revolving Loan Commitment in Section 1.01 and
Schedule 2.01 hereof shall be deemed amended to increase the aggregate
Commitments of the Lenders by the Commitment of such New Lender, provided that
the Revolving Loan Commitment of any New Lender shall be an amount not less than
$10,000,000. Each New Lender Agreement shall be irrevocable and shall be
effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.

 

Any Lender that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.20 shall, in each case, execute a
Commitment Increase Agreement with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
the definition of Commitment in Section 1.01 and Schedule 2.01 hereof shall be
deemed to be amended to reflect such increase.

 

(d) The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower and legal opinions of counsel to the
Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Commitments effected by such agreements by appropriate entries
in the Register.

 

(e) If any bank or financial institution becomes a New Lender pursuant to
Section 2.20(c) or any Lender’s Commitment is increased pursuant to Section
2.20, additional Revolving Loans made on or after the effectiveness thereof (the
“Re-Allocation Date”) shall be made pro rata based on their respective
Commitments in effect on or after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Lender making an aggregate

 

33



--------------------------------------------------------------------------------

principal amount of Revolving Loans in excess of its Commitment, in which case
such excess amount will be allocated to, and made by, such New Lender and/or
Lenders with such increased Commitments to the extent of, and pro rata based on,
their respective Commitments), and continuations of Loans outstanding on such
Re-Allocation Date shall be effected by repayment of such Loans on the last day
of the Interest Period applicable thereto or, in the case of ABR Loan, on the
date of such increase, and the making of new Loans of the same Type pro rata
based on the respective Revolving Loan Commitments in effect on and after such
Re-Allocation Date.

 

(f) If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary limited partnership action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. No Undisclosed Liabilities. The Borrower and its Subsidiaries have
no material liabilities or obligations of any nature except for (i) liabilities
or obligations reflected or reserved against in the Financial Statements or in
the financial statements most recently delivered by the Borrower pursuant to
Section 5.01, (ii) current liabilities incurred in the ordinary course of
business since the date of such financial statements, (iii) liabilities or
obligations that are not required to be included in financial statements
prepared in accordance with GAAP, and (iv) those set forth in Schedule 3.03
attached to this Agreement or previously disclosed in the Borrower’s filings
with the SEC.

 

SECTION 3.04. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

34



--------------------------------------------------------------------------------

SECTION 3.05. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income and cash flows (i) as of and for the fiscal year ended
2003, reported on by Ernst & Young LLP, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended March,
2004, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b) Since March 31, 2004, no event has occurred that could reasonably expected
to have a Material Adverse Effect.

 

SECTION 3.06. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that would not
reasonably be expected to have a Material Adverse Effect.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any reasonable basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.08. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

SECTION 3.09. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

SECTION 3.10. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to have a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by an amount that would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.13. Labor Matters. There are no strikes, lockouts or slowdowns against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Law dealing with such matters to the extent that such
violation could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.14. Subsidiaries. Schedule 3.14 lists, for each Subsidiary of the
Borrower as of the date hereof, its full legal name, its jurisdiction of
organization, the number of shares of capital stock or other Equity Interests
outstanding and the owner(s) of such shares or Equity Interests.

 

SECTION 3.15. Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation T, U or X of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulation T, U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulation T, U or X.

 

36



--------------------------------------------------------------------------------

SECTION 3.16. Licenses and Permits. Each of the Borrower and its Subsidiaries
possess all licenses, permits, authorizations, registrations, approvals and
similar rights necessary under Law for such Person to conduct its operations as
now being conducted, each of such licenses, permits, authorizations,
registrations, approvals and similar rights is valid and subsisting, in full
force and effect and enforceable by such Person, and such Person is in
compliance with all terms, conditions or other provisions of such permits,
authorizations, registrations, approvals and similar rights except where such
failure to possess or such noncompliance would not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.17. Reportable Transaction. The Borrower does not intend to treat the
Loans as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. Furthermore, the Borrower acknowledges that one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine are
required by such Treasury Regulations.

 

SECTION 3.18. Lien Filings. Schedule 3.18 attached hereto lists all of the
jurisdictions in which liens have been filed in connection with the Prior Credit
Agreement and/or the Note Purchase Agreement.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and all other documents
required by Lender in connection with this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and all other
documents required by Lender in connection with this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson Elkins, LLP, counsel for the Borrower, substantially in the form
of Exhibit B, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the general counsel of the Borrower, substantially in the form of
Exhibit E, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.

 

37



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the General
Partner, the authorization of the Transactions and any other legal matters
relating to the Borrower and the General Partner, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(f) The Administrative Agent and the Joint Bookrunners and Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(g) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two (2) most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available, and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i)
immediately above as to which such financial statements are available.

 

(h) The Administrative Agent shall have received satisfactory evidence that the
Prior Credit Agreement has been terminated and of the occurrence of the
following with respect to the Prior Credit Agreement: (i) all obligations owing
to any lender, agent or any other Person thereunder shall have been paid in full
and all commitments of any lender, agent or any other Person thereunder to make
any future loans shall have been terminated, (ii) each Letter of Credit issued
thereunder shall have been terminated or canceled, or the Issuer thereof shall
have accepted cash collateral or a Letter of Credit as security therefor, and
(iii) all liens securing obligations thereunder shall have either been
terminated or released.

 

(i) The Borrower shall have consummated offerings of senior notes under the
Senior Unsecured Bond Offering and offerings of common units and applied the net
proceeds received from such offerings to (i) repay the Series A Notes in the
amount of $178,000,000 issued by Magellan Pipeline pursuant to that certain Note
Purchase Agreement dated as of October 1, 2002 among Magellan Pipeline, the
Borrower, the General Partner and the Purchasers listed therein, as amended by
Amendment No. 1 dated May 30, 2003 (the “Note Purchase Agreement”), and (ii)
repay all amounts outstanding under the Prior Credit Agreement. In addition,
concurrently therewith, termination statements and releases with respect to all
Collateral (as defined in the Note Purchase Agreement) securing the Series B
Notes (as defined in the Note Purchase Agreement) in the amount of $302,000,000
issued by Magellan Pipeline have been executed and delivered to the Borrower for
filing and Borrower shall have caused the Note Purchase Agreement to be amended
as necessary to reflect the release of such Collateral.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on June 30, 2004 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

38



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representation or warranty is
stated to relate to an earlier date in which case such representation and
warranty will be true and correct on and as of such earlier date..

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, on EDGAR
(or upon the request of any Lender, the Borrower shall provide a copy of such
statement or report described above to any Lender that does not have access to
EDGAR), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower on EDGAR (or upon the request of any Lender,
the Borrower shall provide a copy of such statement or report described above to
any Lender that does not have access to EDGAR), its consolidated balance sheet
and related statements of operations and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

39



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.15 and Section 6.16, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
last audited financial statements delivered pursuant to Section 5.01(a) above
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, on EDGAR (or upon the
request of any Lender, the Borrower shall provide a copy of such statement or
report described above to any Lender that does not have access to EDGAR) copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

 

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established for the Index Debt, written notice of such rating change; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default of which the Borrower has notice;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount that could
reasonably be expected to have a Material Adverse Effect; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition in accordance
with industry practice, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties subject to applicable safety rules and procedures, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (i) repay amounts outstanding under the Prior Credit
Agreement; (ii) pay the fees, expenses and other transaction costs of the
transactions contemplated hereby; and (iii) fund working capital needs and for
general corporate purposes of the Borrower and its Subsidiaries, including
acquisitions and scheduled payments of the Series B Notes under the Note
Purchase Agreement and issuing Letters of Credit in connection with worker’s
compensation obligation related to any employee used, leased or employed by the
Borrower or its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including Regulations T, U and X. Letters of
Credit will be issued only to support the working capital needs and general
corporate obligations of the Borrower and its Subsidiaries relating to their
respective lines of business.

 

41



--------------------------------------------------------------------------------

SECTION 5.09. Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Subsidiaries
to, (a) comply in all material respects with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
employee benefit plans (as defined in ERISA), (b) not take any action or fail to
take action the result of which could be (i) a liability to the PBGC or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, and (d) operate each employee benefit plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. The Borrower
shall, and shall cause each of its Subsidiaries to, furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan sponsored, maintained or contributed
to by any of said Persons, as may be reasonably requested by the Administrative
Agent.

 

SECTION 5.10. Intentionally Deleted.

 

SECTION 5.11. Compliance with Environmental Laws; Environmental Reports. (i) In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (i) comply in all material respects
with all Environmental Laws applicable to its operations and real property
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; (ii) obtain and renew
all material Governmental Approvals required under Environmental Laws applicable
to its operations and real property; and (iii) conduct any Response legally
required by Borrower or any of its Subsidiaries in accordance with applicable
Environmental Laws.

 

SECTION 5.12. Further Assurances. The Borrower will, and will cause each
Subsidiary to, at its own cost and expense, to promptly (i) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

 

SECTION 5.13. Tax Shelter Regulations. If the Borrower determines to take any
action inconsistent with Section 3.17, the Borrower will promptly notify the
Administrative Agent thereof and will promptly deliver to the Administrative
Agent a duly completed copy of IRS Form 8886 (or any successor form). The
Borrower acknowledges that, upon any such notification, any Lender may treat its
Loans hereunder as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender will maintain the lists and other records
required by such Treasury Regulation.

 

SECTION 5.14. Post Closing Matters. The Borrower shall execute and deliver the
documents and complete the other items set forth on Schedule 5.14, in each case,
within the time limits set forth on such Schedule.

 

42



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a) Indebtedness created hereunder;

 

(b) unsecured Indebtedness of the Borrower so long as the incurrence or
maintenance of such Indebtedness does not cause a Default or an Event of Default
under any other provision of this Agreement;

 

(c) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
any extensions, refinancing (excluding refinancings of the Series B Notes issued
pursuant the Note Purchase Agreement), renewals or replacements of any such
Indebtedness; provided that such Indebtedness is not increased in connection
therewith except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;

 

(d) purchase money Indebtedness (including Capital Lease Obligations) of the
Restricted Subsidiaries representing the portion of the purchase price of any
office equipment, data processing equipment (including, without limitation,
computer and computer peripheral equipment), trucks, tractors, trailers and
other transportation equipment which may be secured by Liens permitted under
Section 6.02(d); provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $25,000,000 at any time
outstanding;

 

(e) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

 

(f) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary;

 

(g) unsecured Indebtedness of the Restricted Subsidiaries; provided that (i) as
the incurrence or maintenance of such Indebtedness does not cause a Default or
an Event of Default under any other provisions of this Agreement; and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed $50,000,000 at any time outstanding;

 

(h) Indebtedness of Unrestricted Subsidiaries except to the extent such
Indebtedness would also constitute Indebtedness of the Borrower and/or any
Restricted Subsidiary (i.e., such Indebtedness is non-recourse to Borrower and
each of the Restricted Subsidiaries and their respective properties and assets)

 

(i) Indebtedness consisting of surety bonds that the Borrower or any Subsidiary
is required to obtain in order to comply with applicable Law or the requirements
of any Governmental Authority in the ordinary course of business;

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a) Permitted Encumbrances;

 

43



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02, except
for Liens securing the Series B Notes issued pursuant to the Note Purchase
Agreement (other than liens on the Cash Escrow Account and the Condemnation and
Insurance Proceeds Account, each as defined in the Note Purchase Agreement);
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and any extensions,
renewals and replacements thereof;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any extensions,
renewals and replacements thereof;

 

(d) Liens securing the Indebtedness permitted by clause (d) of Section 6.01 and
placed on the property described therein contemporaneously with the purchase
thereof or within 90 days thereafter, by the Borrower or any of its Restricted
Subsidiaries to secure all or a portion of the purchase price thereof; provided
that such Lien shall not extend to any other property or assets of the Borrower
or its Restricted Subsidiaries;

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(ii) the Indebtedness secured thereby does not exceed 90% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iii) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

 

(f) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business and covering only the assets so leased, and any interest of a landowner
in the case of easements entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business and covering only the
property subject to the easement;

 

(g) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all its Restricted Subsidiaries) $10,000,000 at any one
time;

 

(h) any Lien created or assumed by the Borrower or any Restricted Subsidiary in
connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Debt pursuant to the Code,
for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its Restricted
Subsidiaries;

 

44



--------------------------------------------------------------------------------

(i) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;

 

(j) any Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets; and

 

(k) Liens securing the Indebtedness under the Note Purchase Agreement; provided
that such Liens equally and ratably secure the Indebtedness and other
obligations under this Agreement.

 

SECTION 6.03. Fundamental Changes. Except to the extent that such would not
constitute a Change in Control, neither the Borrower nor any Restricted
Subsidiary will merge or consolidate with or into any other Person unless (i)
both before and after giving effect to such merger or consolidation, the exists
no Default or Event of Default and (ii) the Borrower or such Restricted
Subsidiary is the surviving Person.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:

 

(a) Permitted Investments;

 

(b) investments by the Borrower in the capital stock of its Restricted
Subsidiaries;

 

(c) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures; provided that the
aggregate amount of investments permitted by this clause (c) shall not exceed
$200,000,000 at anytime outstanding; provided that the limitation on investments
in this clause (c) is not intended to limit Borrower’s ability to invest in
Unrestricted Subsidiaries as set forth in clause (d) of this Section 6.04;

 

(d) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures out of the net
proceeds received by Borrower from the issuance of any Equity Interests of the
Borrower;

 

(e) investments by Restricted Subsidiaries in Permitted Joint Ventures;
provided, that such Permitted Joint Ventures shall be deemed to be Restricted
Subsidiaries for all purposes hereunder, except that for the purposes of
calculating Consolidated EBITDA, Consolidated Net Income, Consolidated Interest
Expense and Consolidated Indebtedness, the inclusion of the relevant financial
data regarding such Permitted Joint Ventures shall be limited to the percentage
Equity Interest in such Permitted Joint Ventures owned by such Restricted
Subsidiaries;

 

45



--------------------------------------------------------------------------------

(f) investments in Unrestricted Subsidiaries the proceeds of which shall be
immediately used by such Unrestricted Subsidiary to repay outstanding
Indebtedness of such Unrestricted Subsidiary; provided that the making of any
such investment shall be deemed to be an election by Borrower to convert such
Unrestricted Subsidiary into a Restricted Subsidiary pursuant to Section 9.16
without any further action of Borrower;

 

(g) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

 

(h) Guarantees constituting Indebtedness permitted by Section 6.01;

 

(i) any purchases or other acquisitions of all or substantially all of the
Equity Interests in any Person that, immediately upon consummation thereof, will
be a Restricted Subsidiary (including, without limitation, as a result of a
merger or consolidation otherwise permitted under this Agreement) and any
purchases or other acquisition of any property or assets of any Person;

 

(j) investments consisting of non-cash consideration with respect to any sale of
assets by the Borrower or any Restricted Subsidiary;

 

(k) investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable arising from the grant of trade
credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Restricted Subsidiary
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to prevent or limit financial loss; and

 

(l) to the extent not prohibited by Law, loans and advances to the officers,
directors and employees of the Borrower and its Subsidiaries made from time to
time in the ordinary course of business; provided that the aggregate amount of
investments permitted by this clause (l) shall not exceed $500,000 at anytime
outstanding.

 

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

 

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payments, except that so long as no
Default or Event of Default shall have occurred and be continuing and provided
that no Default or Event of Default would result from the making of such
Restricted Payment:

 

(i) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Restricted Subsidiary;

 

(ii) the Borrower may make Restricted Payments from Available Cash; and

 

46



--------------------------------------------------------------------------------

(iii) the Borrower may make Restricted Payments in connection with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

 

SECTION 6.07. Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, including, without
limitation, any transaction entered into pursuant to the Services Agreement or
the Partnership Agreement, (b) transactions between or among the Borrower and
its Restricted Subsidiaries not involving any other Affiliate, and (c) any
Restricted Payment permitted by Section 6.06.

 

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof.

 

SECTION 6.09. Constitutive Documents. The Borrower will not, and will not permit
any Subsidiary to, amend it charter or by-laws or other constitutive documents
in any manner that would adversely and materially affect the rights of the
Lenders under this Agreement or their ability to enforce the same.
Notwithstanding the above, the Borrower shall comply with the terms and
provisions of Section 2.9 and Section 12.9 of the Partnership Agreement and
shall not amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) any of such Sections.

 

SECTION 6.10. Intentionally Deleted.

 

SECTION 6.11. Sales and Leasebacks. Except to the extent such leases in the
aggregate would not require total payments of more than $10,000,000 per annum,
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired that (i) the
Borrower or any of its Restricted Subsidiaries has sold or transferred or is to
sell or transfer to any other Person (other than the Borrower or any of its
Restricted Subsidiaries) or (ii) the Borrower or any of its Restricted
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by the Borrower or any of
its Restricted Subsidiaries to any Person (other than the Borrower or any of its
Restricted Subsidiaries) in connection with such lease.

 

47



--------------------------------------------------------------------------------

SECTION 6.12. Changes in Fiscal Year. The Borrower shall not change the end of
its fiscal year to a date other than December 31.

 

SECTION 6.13. Intentionally Deleted.

 

SECTION 6.14. Limitation on Restrictions on Subsidiary Distributions. Except as
set forth in the Note Purchase Agreement, the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to enter into or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to make Restricted Payments in respect of any Equity
Interests of such Restricted Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any other Restricted Subsidiary.

 

SECTION 6.15. Minimum Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
2.5 to 1.0.

 

SECTION 6.16. Maximum Leverage Ratio. The Borrower shall not permit the Leverage
Ratio as of the last day of any fiscal quarter to exceed 4.5 to 1.0.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

48



--------------------------------------------------------------------------------

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k) one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer) shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment and is not
released, vacated or fully bonded within 30 days after its attachment or levy;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount that could reasonably be expected to have a
Material Adverse Effect;

 

(m) a Change in Control shall occur; or

 

(n) the failure of the Borrower to comply with the terms and provisions of
Section 6.09.

 

49



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability,

 

50



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

51



--------------------------------------------------------------------------------

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at One Williams Center, Suite 2800, Tulsa,
Oklahoma, 74172, Attention of Jeff Holman (Telecopy No. (918) 573-3684);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, 1111 Fannin Street,
10th Floor, Houston, Texas 77002, Attention of Jaime E. Garcia (Telecopy No.
(713) 427-6307), with a copy to JPMorgan Chase Bank, 600 Travis, 20th Floor,
Houston, Texas 77002, Attention of Robert Traband (Telecopy No. (713) 216-8870);
and

 

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any

 

52



--------------------------------------------------------------------------------

Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, the Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

53



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable un-reimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
un-reimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

 

(C) the Issuing Bank.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the

 

54



--------------------------------------------------------------------------------

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

55



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

56



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

57



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or

 

58



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.15. Separateness. The Lenders acknowledge that (i) the Lenders have
advanced funds to the Borrower in reliance upon the separateness of the Borrower
and the General Partner from each other and from any other Persons, including
Magellan Midstream Holdings, L.P. and the General Partner, and (ii) the Borrower
has assets and liabilities that are separate from those of other Persons,
including Magellan Midstream Holdings, L.P. and the General Partner.

 

SECTION 9.16. Restricted Subsidiaries. The Borrower may, at any time, by notice
to the Administrative Agent, designate any Subsidiary as a Restricted
Subsidiary; provided, that (a) the Borrower would not be in violation of Section
6.01 if any Indebtedness of such Subsidiary were incurred on the date of such
designation, and (b) after giving effect to such designation no Default or Event
of Default will have occurred and be continuing.

 

SECTION 9.17. No Personal Liability of Directors, Officers, Employees and
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans and the
issuance of Letters of Credit.

 

[END OF TEXT]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:

 

Magellan GP, LLC,

   

a Delaware limited liability company

   

By

 

/s/ John D. Chandler

--------------------------------------------------------------------------------

   

Name:

 

John D. Chandler

   

Title:

 

Chief Financial Officer & Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

a New York banking corporation,

individually and as Administrative Agent,

By

 

/s/ Signature Illegible

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER, INC.

By

 

/s/ Janine M. Shugan

--------------------------------------------------------------------------------

Name:

 

Janine M. Shugan

Title:

 

Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK N.A.

By

 

/s/ Todd J. Mogil

--------------------------------------------------------------------------------

Name:

 

Todd J. Mogil

Title:

 

Attorney-in-Fact

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK

By

 

/s/ Mary Crawford Taylor

--------------------------------------------------------------------------------

Name:

 

Mary Crawford Taylor

Title:

 

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By

 

/s/ Vicki Gibson

--------------------------------------------------------------------------------

Name:

 

Vicki Gibson

Title:

 

Assistant Agent

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:

 

Wilfred V. Saint

Title:

 

Director, Banking Products Services, US

By

 

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

Name:

 

Joselin Fernandes

Title:

  Associate Director, Banking Products Services, US

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UFJ BANK LIMITED

By

 

/s/ L.J. Perenyi

--------------------------------------------------------------------------------

Name:

 

L.J. Perenyi

Title:

 

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By

 

/s/ David A. McCluskey

--------------------------------------------------------------------------------

Name:

 

David A. McCluskey

Title:

 

Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.

By

 

/s/ Laurie B. Pepper

--------------------------------------------------------------------------------

Name:

 

Laurie B. Pepper

Title:

 

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    ________________________

2.

  

Assignee:

  

________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrower(s):

   ________________________

4.

  

Administrative Agent:

   ___________________, as the administrative agent under the Credit Agreement

5.

  

Credit Agreement:

   [The [amount] Credit Agreement dated as of ________among [name of
Borrower(s)], the Lenders parties thereto, [name of Administrative Agent], as
Administrative Agent, and the other agents parties thereto]

--------------------------------------------------------------------------------

1 Select as applicable.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

all Lenders

--------------------------------------------------------------------------------

 

Amount of

Commitment/Loans

Assigned

--------------------------------------------------------------------------------

  Percentage Assigned of
Commitment/Loans2


--------------------------------------------------------------------------------

  $   $   %   $   $   %   $   $   %  

 

Effective Date:                    ____________     , 20__     [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Title:

   

[Consented to:]4

[NAME OF RELEVANT PARTY]

By

 

 

--------------------------------------------------------------------------------

Title:

   

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

 

[                    ]5

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------

5 Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

May 25, 2004

 

To the Lenders and the Administrative

Agent Referred to Below

c/o JPMorgan Chase Bank, as

Administrative Agent

270 Park Avenue

New York, New York 10017

 

Re: Magellan Midstream Partners, L.P. $125,000,000 Revolving Loan Credit
Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel for Magellan Midstream Partners, L.P., a
Delaware limited partnership organized under the laws of the State of Delaware
(the “Borrower”), in connection with the transactions contemplated by the
$125,000,000 Revolving Loan Credit Agreement dated as of May 25, 2004 (the
“Credit Agreement”), among the Borrower, the banks and other financial
institutions identified therein as Lenders, and JPMorgan Chase Bank, as
Administrative Agent. This opinion letter is furnished to you pursuant to
Section 4.01(b) of the Credit Agreement. Unless otherwise defined herein,
capitalized terms used herein have the meanings assigned to such terms in the
Credit Agreement. Other terms that are defined in the Uniform Commercial Code as
in effect on the date hereof in the State of New York (the “NY UCC”) have the
same meaning when used herein unless otherwise indicated by the context in which
such terms are so used.

 

In rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments:

 

(i) the Credit Agreement; and

 

(ii) the documents listed in Schedule 1 hereto (the “Listed Documents”).

 

The documents listed in clauses (i) through (ii) above are referred to herein as
the “Transaction Documents”. As to any facts material to our opinions, we have
made no independent investigation of such facts and have relied, to the extent
that we deem such reliance proper, upon statements of public officials and
officers or other representatives of the Borrower and on the representations and
warranties set forth in the Transaction Documents.

 

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as copies, which assumptions we have
not independently verified. In addition, we have assumed that (i) each party to
the Transaction Documents (each, a “Transaction Party”) is a partnership,
limited liability company or other entity duly organized and validly existing
under the laws of the jurisdiction of its organization; (ii) each Transaction
Party has full power and authority (partnership, limited liability company or
otherwise) to

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) each Transaction Document has been duly executed and
delivered by each Transaction Party that is a party thereto; (iv) the execution,
delivery and performance by each Transaction Party of the Transaction Documents
to which it is a party have been duly authorized by all necessary action
(partnership, limited liability company or otherwise) and do not contravene the
bylaws or other constituent documents of such Transaction Party; (v) no
authorization, approval, consent, order, license, franchise, permit or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required for the due execution, delivery and performance by
each Transaction Party of the Transaction Documents to which it is a party that
has not been duly obtained or made and that is not in full force and effect;
(vi) the Transaction Documents constitute valid, binding and enforceable
obligations of each party thereto (other than the Borrower); (vii) the
Transaction Documents constitute valid, binding and enforceable obligations of
each party thereto (other than the Borrower); and (viii) the laws of any
jurisdiction other than the laws that are the subject of this opinion letter do
not affect the terms of the Transaction Documents. With respect to certain of
the foregoing matters as they relate to the Borrower, please refer to the
opinion letter, dated as of the date hereof, delivered to you by Lonny Townsend,
General Counsel of the Borrower.

 

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

 

  1. Each Transaction Document to which the Borrower is a party constitutes the
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.

 

  2. The execution and delivery by the Borrower of each Transaction Document to
which it is a party do not, and the performance by the Borrower of its
obligations thereunder (a) will not violate or result in a default under any
Listed Documents, or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries, and (b) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries pursuant to the Listed Documents.

 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

(a) The enforceability of each Transaction Document and the provisions thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other laws now or hereafter in effect relating to or affecting
enforcement of creditors’ rights generally and by general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether such enforcement is considered in
a proceeding in equity or at law.

 

(b) With respect to our opinion set forth in paragraph 1, we express no opinion
with respect to the validity or enforceability of the following provisions to
the extent that they are contained in the Transaction Documents: (i) provisions
releasing, exculpating or exempting a party from, or requiring indemnification
or contribution of a party for, liability for its own negligence or to the
extent that the same are inconsistent with public policy; (ii) provisions
purporting to waive, subordinate or not give effect to rights to notice,
demands, legal defenses or other rights or benefits that cannot be waived,
subordinated or rendered ineffective under applicable law; (iii) provisions
purporting to provide remedies inconsistent with applicable law; (iv) provisions
relating to powers of attorney, severability or set-offs; (v) provisions
restricting access to courts or purporting to affect the jurisdiction or venue
of courts (other than the courts of the State of New York with respect to
Transaction Documents governed by the laws of the State of New York); (vi)
provisions relating to waiver of jury trial; (vii) provisions purporting to
exclude all conflicts-of-law rules; (viii) provisions pursuant to which a party

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

agrees that a judgment rendered by a court or other tribunal in one jurisdiction
may be enforced in any other jurisdiction; and (ix) provisions providing that
decisions by a party are conclusive or may be made in its sole discretion.

 

(c) With respect to our opinion set forth in paragraph 1, we express no opinion
as to the enforceability of any provision of any Transaction Document to the
extent that such Transaction Document refers to, or requires compliance with,
with the provisions of, any law, rule or regulation (other than Applicable
Laws).

 

(d) We express no opinion with respect to the validity or enforceability of (A)
any provisions providing for liquidated damages to the extent that they may be
deemed a penalty or (B) any provisions providing for voting of claims in
bankruptcy.

 

(e) Insofar as our opinion set forth in paragraph 1 relates to the
enforceability under New York law of the provisions of the Transaction Documents
choosing New York law as the governing law thereof, such opinion is rendered in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401 (McKinney 1989)) (the
“Act”) and is subject to the qualifications that such enforceability (i) as
specified in the Act, does not apply to the extent provided to the contrary in
subsection two of Section 1-105 of the NY UCC, (ii) may be limited by public
policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction.

 

(f) We express no opinion herein regarding the enforceability of any provision
in a Transaction Document that purports to prohibit, restrict or condition the
assignment of such Transaction Document to the extent that such restriction on
assignability is governed by Sections 9-406 through 9-409 of the NY UCC.

 

(g) In rendering the opinion expressed in paragraph 2 above: (i) we have not
reviewed, and express no opinion with respect to, documents other than the
Listed Documents, irrespective of whether they secure, support or otherwise
relate to or are referred to in the Listed Documents or might under certain
circumstances result in an event of default or require early payment under any
of the Listed Documents; (ii) we have made no examination of, and express no
opinion with respect to, any financial, accounting or similar covenant or
provision contained in the Listed Documents to the extent that any such covenant
or provision would require a determination as to any financial or accounting
matters; (iii) we express no opinion as to any breach of any confidentiality
provision contained in any Listed Documents caused by any Transaction Document
or the Company’s actions pursuant thereto or in contemplation thereof; and (iv)
our opinion in paragraph 2 is limited to the laws of the State of New York. In
every case, we have assumed that a court would enforce the Listed Documents as
written and we have limited our opinion to matters readily ascertainable from
the face of the Listed Documents.

 

We express no opinion as to the laws of any jurisdiction other than Applicable
Laws.

 

“Applicable Laws” means those laws, rules and regulations of the State of New
York and the United States of America and the rules and regulations adopted
thereunder, that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Documents. However, the term
“Applicable Laws” does not include, and we express no opinion with regard to (i)
any state or federal laws, rules or regulations relating to: (A) pollution or
protection of the environment; (B) zoning, land use, building or construction;
(C) occupational safety and health or other similar matters; (D) labor,

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

employee rights and benefits, including the Employment Retirement Income
Security Act of 1974, as amended; (E) the regulation of utilities, the Public
Utility Holding Company Act of 1935, as amended, and the Public Utility
Regulatory Policy Act of 1978, as amended; (F) antitrust and trade regulation;
(G) tax; and (H) securities, including, without limitation, federal and state
securities laws, rules or regulations and the Investment Company Act of 1940, as
amended, and (ii) any laws, rules or regulations of any county, municipality or
similar political subdivision or any agency or instrumentality thereof.

 

This opinion letter is rendered as of the date set forth above. We expressly
disclaim any obligation to update this letter after such date.

 

This opinion letter is given solely for your benefit and the benefit of the
Lenders in connection with the transactions contemplated by the Transaction
Documents and may not be furnished to, or relied upon by, any other person or
for any other purpose without our prior written consent.

 

Very truly yours,

 

Vinson & Elkins L.L.P.

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

Schedule 1 to Opinion of Borrower’s Counsel

 

1. Amended and Restated Note Purchase Agreement dated as of May 25, 2004, among
Magellan Pipeline Company, LLC, as Company, Magellan Midstream Partners, L.P.,
as Guarantor, Magellan GP, LLC, as General Partner, and the Consenting Holders
therein.

 

2. Indenture dated as of May 25, 2004 between Magellan Midstream Partners, L.P.,
as Issuer, and SunTrust Bank, as Trustee, as supplemented by First Supplemental
Indenture dated as of May 25, 2004 and the Notes issued thereunder.

 

Exhibit B – Page 5



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMMITMENT INCREASE AGREEMENT

 

This Commitment Increase Agreement dated as of [                            ]
(this “Agreement”) is among (i) Magellan Midstream Partners, L.P. (the
“Borrower”), (ii) JPMorgan Chase Bank, in its capacity as administrative agent
(the “Administrative Agent”) under the Credit Agreement dated as of May     ,
2004 (as the same may be amended or otherwise modified from time to time, the
“Credit Agreement”); capitalized terms that are defined in the Credit Agreement
and not defined herein are used herein as therein defined) among the Borrower,
the Lenders party thereto, J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as Joint Bookrunners and Lead Arrangers, the Administrative Agent, and (iii)
                                 (the “Increasing Lender”).

 

Preliminary Statements

 

(A) Pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Revolving Loan Commitments under the Credit
Agreement by agreeing with a Lender to increase that Lender’s Commitment.

 

(B) The Borrower has given notice to the Administrative Agent of its intention
to increase the total Revolving Loan Commitments pursuant to such Section 2.20
by increasing the Revolving Loan Commitment of the Increasing Lender from
$             to $            , and the Administrative Agent is willing to
consent thereto.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1. Increase of Commitment. Pursuant to Section 2.20 of the Credit
Agreement, the Revolving Loan Commitment of the Increasing Lender is hereby
increased from $             to             .

 

SECTION 2. Consent. The Administrative Agent hereby consents to the increase in
the Commitment of the Increasing Bank effectuated hereby.

 

SECTION 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York.

 

SECTION 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

SECTION 5. Increasing Lender Credit Decision. The Increasing Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on the financial statements referred to in Section
3.05 of the Credit Agreement and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. The Increasing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

SECTION 6. Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

  (a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporation action and do not contravene (i) the Borrower’s
certificate of incorporation or by-laws or (ii) any indenture, loan agreement or
other similar agreement or instrument binding on the Borrower.

 

  (b) No authorization, consent or approval any governmental body or agency is
required for the valid execution, delivery and performance by the Borrower of
this Agreement.

 

  (c) This Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

 

  (d) The aggregate amount of the Revolving Loan Commitments under the Credit
Agreement, including any increases pursuant to Section 2.20 thereof, does not
exceed $250,000,000.

 

  (e) No Default or Event of Default has occurred and is continuing.

 

SECTION 7. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent within ten Business Days after notice
thereof in connection with the preparation, negotiation, execution and delivery
of this Agreement, including, without limitation, the reasonable fees and
out-of-pocket expenses of one counsel for the Administrative Agent with respect
thereto.

 

SECTION 8. Effectiveness. When, and only when, the Administrative Agent shall
have received counterparts of, or telecopied signature pages of, this Agreement
executed by the Borrower, the Administrative Agent and the Increasing Lender,
this Agreement shall become effective as of the date first written above.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

BORROWER: MAGELLAN MIDSTREAM PARTNERS, L.P., a Delaware limited partnership By:
  Magellan GP, LLC,         a Delaware limited liability company     By  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, as Administrative Agent By  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

INCREASING LENDER: [NAME OF INCREASING LENDER] By  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NEW LENDER AGREEMENT

 

This New Lender Agreement (this “Agreement”) dated as of
[                            ] is among Magellan Midstream Partners, L.P. (the
“Borrower”), JPMorgan Chase Bank, in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement described below, and
[                            ] (“New Lender”). Capitalized terms used herein
without definition have the meanings assigned to such terms in the Credit
Agreement.

 

PRELIMINARY STATEMENTS

 

A. Pursuant to Section 2.20 of the Credit Agreement dated as of May     , 2004
(as the same may be amended or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Lenders from time to time party thereto, the
Administrative Agent and J.P. Morgan Securities Inc. and Lehman Brothers Inc.,
as Joint Bookrunners and Lead Arrangers, the Borrower has the right, subject to
the terms and conditions thereof, to effectuate from time to time an increase in
the total Commitments under the Credit Agreement by offering to Lenders and
other bank and financial institutions the opportunity to participate in all or a
portion of the increased Commitments.

 

B. The Borrower has given notice to the Administrative Agent of its intention to
increase the total Revolving Loan Commitments pursuant to such Section 2.20 by
$[            ]1, the Administrative Agent is willing to consent thereto, and
the existing Lenders have failed to subscribe to all of such increased Revolving
Loan Commitment.

 

C. The New Lender desires to become a Lender under the Credit Agreement and
extend Revolving Loans to the Borrower in accordance with the terms thereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1. Loan Documents. The New Lender hereby acknowledges receipt of copies
of the Credit Agreement and the other Loan Documents.

 

SECTION 2. Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Lender hereby agrees (i) to become a party to the Credit
Agreement as a Lender as defined therein and (ii) to be bound by all the terms,
conditions, representations, and warranties of the Credit Agreement and the
other Loan Documents applicable to Lenders, and all references to the Lenders in
the Loan Documents shall be deemed to include the New Lender. Without limiting
the generality of the foregoing, the New Lender hereby agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in the New Lender’s Revolving
Credit Exposure exceeding its Revolving Loan Commitment. The Revolving Loan
Commitment of the New Lender shall be $[            ]2.

 

SECTION 3. Consent. The Administrative Agent hereby consents to the
participation of the New Lender in the increased Revolving Loan Commitment.

--------------------------------------------------------------------------------

1 Must be at least $10,000,000

2 Must be at least $10,000,000.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

SECTION 4. Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action on the part of the Borrower and do not contravene (i)
the Borrower’s articles of incorporation or by-laws or (ii) any indenture, loan
agreement or other similar agreement or instrument binding on the Borrower.

 

(b) No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement.

 

(c) This Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

 

(d) The aggregate amount of the Revolving Loan Commitments under the Credit
Agreement, including any increases pursuant to Section 2.20 thereof, does not
exceed $250,000,000.

 

(e) No Default, Event of Default or Material Adverse Effect has occurred and is
continuing.

 

SECTION 5. Effectiveness. This Agreement shall become effective upon the receipt
by the Administrative Agent of the following:

 

(a) Counterparts of, or telecopied signature pages of, this Agreement executed
by the Borrower, the Administrative Agent and the New Lender;

 

(b) An Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the New Lender;

 

(c) If the New Lender is a Foreign Lender, any documentation required to be
delivered by the New Lender pursuant to Section 2.17 of the Credit Agreement,
duly completed and executed by the New Lender;

 

(d) If requested by the Administrative Agent, a certified copy of the
resolutions of the Board of Directors of the Borrower approving the increase in
the Revolving Loan Commitment and this Agreement in a form reasonably acceptable
to the Administrative Agent; and

 

(e) If requested by the Administrative Agent, a legal opinion from counsel to
the Borrower in a form reasonably acceptable to the Administrative Agent.

 

SECTION 6. New Lender Credit Decision. The New Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 3.04 of the
Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. The New Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

SECTION 7. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York without regard to any choice
of law provision that would require the application of the law of another
jurisdiction.

 

SECTION 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original or facsimile form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

SECTION 9. Expenses. The Borrower shall pay all reasonable costs and expenses of
the Administrative Agent within ten Business Days notice thereof in connection
with the preparation, negotiation, execution and delivery of this Agreement,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto.

 

[Signatures on following page]

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

BORROWER:

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:

 

Magellan GP, LLC,

   

a Delaware limited liability company

By

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK,

as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

NEW LENDER:

[NAME OF NEW LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF OPINION OF IN-HOUSE COUNSEL

 

May 25, 2004

 

To the Lenders and the Administrative

Agent Referred to Below

c/o JPMorgan Chase Bank, as

Administrative Agent

270 Park Avenue

New York, New York 10017

 

Dear Sirs:

 

I am General Counsel of Magellan GP LLC, the General Partner (“General Partner”)
to the Borrower as defined below. In such capacity I have acted as counsel for
Magellan Midstream Partners, L.P., a Delaware limited partnership (the
“Borrower”), in connection with the $125,000,000 Revolving Loan Credit Agreement
dated as of May 25, 2004 (the “Credit Agreement”), among the Borrower, the banks
and other financial institutions identified therein as Lenders, and JPMorgan
Chase Bank, as Administrative Agent. Terms defined in the Credit Agreement are
used herein with the same meanings.

 

I, or individuals under my direction, have examined and relied on originals or
copies of the following documents:

 

  (a) the Borrower’s Partnership Agreement;

 

  (b) the Credit Agreement; and

 

  (c) certificates of the Secretary of State of the State of Delaware dated May
25, 2004, attesting to the continued existence and good standing of the Borrower
in Delaware.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1. The Borrower (a) is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) has all
requisite power and authority to carry on its business as now conducted and (c)
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

2. The Transactions are within the Borrower’s partnership powers and have been
duly authorized by all necessary partnership action. The Credit Agreement has
been duly executed and delivered by the Borrower.

 

3. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

are in full force and effect, and (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
General Partner, the Borrower or any of its Subsidiaries or any order of any
Governmental Authority.

 

4. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to my knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (other than the Disclosed Matters) or (b) that
involve the Credit Agreement or the Transactions.

 

5. None of the General Partner, the Company or any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. None of the General Partner, the Company or any of its Subsidiaries
or any of their “affiliates” is a “public utility company,” a “holding company,”
a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

I am a member of the bar of the State of Oklahoma and the foregoing opinion is
limited to the laws of the State of Oklahoma, the Revised Uniform Limited
Partnership Act of the State of Delaware and the Federal laws of the United
States of America. This opinion is rendered solely to you in connection with the
above matter. This opinion may not be relied upon by you for any other purpose
or relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without my prior
written consent.

 

Very truly yours,

Lonny Townsend, Esq.

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

 

Investor

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Allocation


--------------------------------------------------------------------------------

JPMorgan Chase Bank

  

Administrative Agent

   17,000,000

Lehman Commercial Paper Inc.

  

Syndication Agent

   17,000,000

SunTrust Bank

  

Co-Documentation Agent

   16,000,000

The Bank of Nova Scotia

  

Co-Documentation Agent

   16,000,000

Citibank N.A.

  

Co-Documentation Agent

   16,000,000

UBS Loan Finance LLC

        16,000,000

UFJ Bank Limited

        14,000,000

Royal Bank of Canada

        6,500,000

Goldman Sachs

        6,500,000          

--------------------------------------------------------------------------------

          125,000,000

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.03

 

DISCLOSED MATTERS

 

1. Fixed to floating interest rate swaps entered into in the ordinary course of
business for a notional total of $250mm. Magellan Midstream Partners, L.P.
receives 7.70% from counter parties to these swaps, and Magellan Midstream
Partners, L.P. pays LIBOR plus 3.35%.

 

2. Intercompany interest rate swaps entered into in the ordinary course of
business for a notional total of $250mm (relates to item 1 above). Magellan
Pipeline Company, LLC receives 7.70%, from Magellan Midstream Partners, L.P. and
pays LIBOR plus 3.35% to Magellan Midstream Partners, L.P.

 

3. Magellan Asset Services (subsidiary of Magellan OLP, L.P.) Commodity Hedges
incurred in the ordinary course of business, having an aggregate nominal value
of approximately $14 million as of the date hereof.

 

4. Contingent liabilities of Magellan Midstream Partners, L.P. and its
subsidiaries in respect of potential reimbursement obligations to insurers under
surety and performance bonds issued to various state and local governments and
obtained in the ordinary course of business, of approximately $10.17 million as
of the date hereof.

 

Schedule 3.03 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.14

 

SUBSIDIARIES

 

Name

--------------------------------------------------------------------------------

 

Jurisdiction of

Organization

--------------------------------------------------------------------------------

 

Owners of Shares of

Capital Stock or other

Equity Interests

--------------------------------------------------------------------------------

 

Number of

Shares held by

each Owner, if

applicable

--------------------------------------------------------------------------------

Magellan GP, Inc.  

Delaware

 

Borrower – 100%

 

1000 shares

Magellan OLP, L.P.  

Delaware

 

Borrower - 99.99% limited partners interest

 

Magellan GP, Inc – 0.001% general partner interest

 

N/A

Magellan Pipeline Company, LLC  

Delaware

  Borrower – 100%  

N/A

Magellan NGL, LLC  

Delaware

  Magellan OLP, L.P. – 100%  

N/A

Magellan Ammonia Pipeline, L.P.  

Delaware

 

Magellan OLP, L.P. - 99.99% limited partners interest

 

Magellan NGL, LLC – 0.001% general partner

 

N/A

Magellan Terminals Holdings, L.P.  

Delaware

 

Magellan OLP, L.P. - 99.99% limited partners interest

 

Magellan NGL, LLC – 0.001% general partner

 

N/A

Magellan Pipelines Holdings, L.P.  

Delaware

 

Magellan OLP, L.P. - 99.99% limited partners interest

 

Magellan NGL, LLC – 0.001% general partner

 

N/A

Magellan Asset Services, L.P.  

Delaware

 

Magellan OLP, L.P. - 99.99% limited partners interest

 

Magellan NGL, LLC - 0.001% general partner

 

N/A

 

Schedule 3.14 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.18

 

LIEN JURISDICTIONS

 

A. Note Purchase Agreement

 

  1. Mortgages.

 

  a. Arkansas

 

  (1) Sebastian County, Arkansas

 

  b. Illinois

 

  (2) Cass County, Illinois

 

  (3) Christian County, Illinois

 

  (4) Cook County, Illinois

 

  (5) DeKalb County, Illinois

 

  (6) Dewitt County, Illinois

 

  (7) Dupage County, Illinois

 

  (8) Fayette County, Illinois

 

  (9) Grundy County, Illinois

 

  (10) Kane County, Illinois

 

  (11) Kankakee County, Illinois

 

  (12) Lee County, Illinois

 

  (13) Livingston County, Illinois

 

  (14) Logan County, Illinois

 

  (15) Macon County, Illinois

 

  (16) Marion County, Illinois

 

  (17) McLean County, Illinois

 

  (18) Menard County, Illinois

 

Schedule 3.18 – Page 1



--------------------------------------------------------------------------------

  (19) Morgan County, Illinois

 

  (20) Pike County, Illinois

 

  (21) Rock Island County, Illinois

 

  (22) Shelby County, Illinois

 

  (23) Whiteside County, Illinois

 

  (24) Will County, Illinois

 

  c. Iowa

 

  (25) Black Hawk County, Iowa

 

  (26) Cedar County, Iowa

 

  (27) Cerro Gordo County, Iowa

 

  (28) Cherokee County, Iowa

 

  (29) Clarke County, Iowa

 

  (30) Clay County, Iowa

 

  (31) Decatur County, Iowa

 

  (32) Dickinson County, Iowa

 

  (33) Dubuque County, Iowa

 

  (34) Franklin County, Iowa

 

  (35) Hamilton County, Iowa

 

  (36) Hardin County, Iowa

 

  (37) Iowa County, Iowa

 

  (38) Jasper County, Iowa

 

  (39) Johnson County, Iowa

 

  (40) Jones County, Iowa

 

  (41) Linn County, Iowa

 

  (42) Lyon County, Iowa

 

  (43) Madison County, Iowa

 

Schedule 3.18 – Page 2



--------------------------------------------------------------------------------

  (44) Monona County, Iowa

 

  (45) O’Brien County, Iowa

 

  (46) Plymouth County, Iowa

 

  (47) Polk County, Iowa

 

  (48) Pottawatomie County, Iowa

 

  (49) Powshiek County, Iowa

 

  (50) Ringgold County, Iowa

 

  (51) Scott County, Iowa

 

  (52) Sioux County, Iowa

 

  (53) Story County, Iowa

 

  (54) Tama County, Iowa

 

  (55) Union County, Iowa

 

  (56) Warren County, Iowa

 

  (57) Webster County, Iowa

 

  (58) Woodbury County, Iowa

 

  (59) Worth County, Iowa

 

  d. Kansas

 

  (60) Allen County, Kansas

 

  (61) Anderson County, Kansas

 

  (62) Atchison County, Kansas

 

  (63) Bourbon County, Kansas

 

  (64) Brown County, Kansas

 

  (65) Butler County, Kansas

 

  (66) Chase County, Kansas

 

  (67) Chautauqua County, Kansas

 

  (68) Cherokee County, Kansas

 

Schedule 3.18 – Page 3



--------------------------------------------------------------------------------

  (69) Cowley County, Kansas

 

  (70) Crawford County, Kansas

 

  (71) Doniphan County, Kansas

 

  (72) Douglas County, Kansas

 

  (73) Greenwood County, Kansas

 

  (74) Jackson County, Kansas

 

  (75) Jefferson County, Kansas

 

  (76) Johnson County, Kansas

 

  (77) Labette County, Kansas

 

  (78) Leavenworth County, Kansas

 

  (79) Linn County, Kansas

 

  (80) Lyon County, Kansas

 

  (81) Miami County, Kansas

 

  (82) Montgomery County, Kansas

 

  (83) Nemaha County, Kansas

 

  (84) Neosho County, Kansas

 

  (85) Osage County, Kansas

 

  (86) Shawnee County, Kansas

 

  (87) Wilson County, Kansas

 

  (88) Woodson County, Kansas

 

  (89) Wyandotte County, Kansas

 

  e. Minnesota

 

  (90) Blue Earth County, Minnesota

 

  (91) Carlton County, Minnesota

 

  (92) Chippewa County, Minnesota

 

  (93) Chisago County, Minnesota

 

Schedule 3.18 – Page 4



--------------------------------------------------------------------------------

  (94) Dakota County, Minnesota

 

  (95) Douglas County, Minnesota

 

  (96) Freeborn County, Minnesota

 

  (97) Kandiyohi County, Minnesota

 

  (98) Lyon County, Minnesota

 

  (99) Meeker County, Minnesota

 

  (100) Olmsted County, Minnesota

 

  (101) Otter Tail County, Minnesota

 

  (102) Pine County, Minnesota

 

  (103) Pipestone County, Minnesota

 

  (104) Pope County, Minnesota

 

  (105) Ramsey County, Minnesota

 

  (106) Rice County, Minnesota

 

  (107) St. Louis County, Minnesota

 

  (108) Washington County, Minnesota

 

  (109) Secretary of State of Minnesota

 

  f. Missouri

 

  (110) Andrew County, Missouri

 

  (111) Audrain County, Missouri

 

  (112) Barton County, Missouri

 

  (113) Benton County, Missouri

 

  (114) Boone County, Missouri

 

  (115) Callaway County, Missouri

 

  (116) Cedar County, Missouri

 

  (117) Clay County, Missouri

 

  (118) Clinton County, Missouri

 

Schedule 3.18 – Page 5



--------------------------------------------------------------------------------

  (119) Cooper County, Missouri

 

  (120) Davies County, Missouri

 

  (121) Dekalb County, Missouri

 

  (122) Gentry County, Missouri

 

  (123) Greene County, Missouri

 

  (124) Harrison County, Missouri

 

  (125) Henry County, Missouri

 

  (126) Jackson County, Missouri

 

  (127) Jackson County, Missouri

 

  (128) Jasper County, Missouri

 

  (129) Lawrence County, Missouri

 

  (130) Marion County, Missouri

 

  (131) Moniteau County, Missouri

 

  (132) Monroe County, Missouri

 

  (133) Morgan County, Missouri

 

  (134) Nodaway County, Missouri

 

  (135) Pettis County, Missouri

 

  (136) Platte County, Missouri

 

  (137) Ralls County, Missouri

 

  (138) St. Charles County, Missouri

 

  (139) St., Clair County, Missouri

 

  (140) Vernon County, Missouri

 

  (141) Worth County, Missouri

 

  g. Nebraska

 

  (142) Burt County, Nebraska

 

  (143) Cass County, Nebraska

 

Schedule 3.18 – Page 6



--------------------------------------------------------------------------------

  (144) Douglas County, Nebraska

 

  (145) Hall County, Nebraska

 

  (146) Hamilton County, Nebraska

 

  (147) Lancaster County, Nebraska

 

  (148) Nemaha County, Nebraska

 

  (149) Otoe County, Nebraska

 

  (150) Richardson County, Nebraska

 

  (151) Sarpy County, Nebraska

 

  (152) Seward County, Nebraska

 

  (153) Washington County, Nebraska

 

  (154) York County, Nebraska

 

  h. Oklahoma

 

  (155) Cleveland County, Oklahoma

 

  (156) Craig County, Oklahoma

 

  (157) Creek County, Oklahoma

 

  (158) Garfield County, Oklahoma

 

  (159) Garvin County, Oklahoma

 

  (160) Haskell County, Oklahoma

 

  (161) Hughes County, Oklahoma

 

  (162) Kay County, Oklahoma

 

  (163) LeFlore County, Oklahoma

 

  (164) Lincoln County, Oklahoma

 

  (165) Logan County, Oklahoma

 

  (166) McClain County, Oklahoma

 

  (167) Murray County, Oklahoma

 

  (168) Noble County, Oklahoma

 

Schedule 3.18 – Page 7



--------------------------------------------------------------------------------

  (169) Nowata County, Oklahoma

 

  (170) Okfuskee County, Oklahoma

 

  (171) Oklahoma County, Oklahoma

 

  (172) Okmulgee County, Oklahoma

 

  (173) Osage County, Oklahoma

 

  (174) Pawnee County, Oklahoma

 

  (175) Payne County, Oklahoma

 

  (176) Pittsburgh County, Oklahoma

 

  (177) Pontotoc County, Oklahoma

 

  (178) Rogers County, Oklahoma

 

  (179) Stephens County, Oklahoma

 

  (180) Tulsa County, Oklahoma

 

  (181) Washington County, Oklahoma

 

  (182) Oklahoma Secretary of State

 

  i. North Dakota

 

  (183) Cass County, North Dakota

 

  (184) Grand Forks County, North Dakota

 

  (185) Traill County, North Dakota

 

  j. South Dakota

 

  (186) Beadle County, South Dakota

 

  (187) Brown County, South Dakota

 

  (188) Codington County, South Dakota

 

  (189) Deuel County, South Dakota

 

  (190) Lincoln County, South Dakota

 

  (191) Minnehaha County, South Dakota

 

  (192) Moody County, South Dakota

 

Schedule 3.18 – Page 8



--------------------------------------------------------------------------------

  (193) Union County, South Dakota

 

  k. Wisconsin

 

  (194) Chippewa County, Wisconsin

 

  (195) Clark County, Wisconsin

 

  (196) Douglas County, Wisconsin

 

  (197) Dunn County, Wisconsin

 

  (198) Marathon County, Wisconsin

 

  (199) St. Croix County, Wisconsin

 

  2. UCC Financing Statement — Magellan Midstream Partners, L.P., filed with the
Delaware Secretary of State.

 

  3. UCC Financing Statements — Magellan Pipeline Company, LLC, filed as
follows:

 

  b. Delaware Secretary of State

 

  c. Iowa Secretary of State

 

  d. Kansas Secretary of State

 

  e. Minnesota Secretary of State

 

  f. Oklahoma County Clerk, Oklahoma

 

  g. South Dakota Secretary of State

 

  h. Nebraska Secretary of State

 

B. Prior Credit Agreement

 

  1. UCC Financing Statement — Magellan Midstream Partners, L.P., filed with the
Delaware Secretary of State.

 

  2. UCC Financing Statement — Magellan Midstream Holdings, L.P., filed with the
Delaware Secretary of State.

 

  3. UCC Financing Statement — Magellan GP Inc., filed with the Delaware
Secretary of State.

 

  4. UCC Financing Statement — Magellan OLP, L.P., filed with the Delaware
Secretary of State.

 

  5. UCC Financing Statement — Magellan Asset Services, L.P., filed with the
Delaware Secretary of State.

 

Schedule 3.18 – Page 9



--------------------------------------------------------------------------------

  6. UCC Financing Statement — Magellan NGL, LLC, filed with the Delaware
Secretary of State.

 

  7. UCC Financing Statement — Magellan Ammonia Pipeline, L.P., filed with the
Delaware Secretary of State.

 

  8. UCC Financing Statement — Magellan Terminal Holdings, L.P., filed with the
Delaware Secretary of State.

 

  9. UCC Financing Statement — Magellan Pipelines Holdings, L.P., filed with the
Delaware Secretary of State.

 

Schedule 3.18 – Page 10



--------------------------------------------------------------------------------

SCHEDULE 5.14

 

POST CLOSING MATTERS

 

  1. Within 30 days following the Effective Date, Borrower will provide evidence
reasonably satisfactory to the Administrative Agent that all liens with respect
to the Prior Credit Agreement and the Note Purchase Agreement (other than liens
on the Cash Escrow Account and the Condemnation and Insurance Proceeds account
as defined in the Note Purchase Agreement) have been released.

 

Schedule 5.14 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

  1. Series B Notes issued pursuant to the Note Purchase Agreement.

 

Schedule 6.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.02

 

EXISTING LIENS

 

None

 

Schedule 6.02 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.08

 

EXISTING RESTRICTIONS

 

1. Amended and Restated Note Purchase Agreement dated as of May 25, 2004, among
Magellan Pipeline Company, LLC, as Company, Magellan Midstream Partners, L.P.,
as Guarantor, Magellan GP, LLC, as General Partner, and the Consenting Holders
therein.

 

2. Pipeline Lease Agreement and Option to Purchase for the 8” Aux Sable East
Pipeline dated as of December 31, 2001, between Aux Sable Liquids Products LP
and Magellan Pipeline Holdings, L.P. (formerly known as Williams Pipeline
Holdings, L.P.).

 

Schedule 6.08 – Page 1



--------------------------------------------------------------------------------

ANNEX 1

 

Certain Adjustments to Consolidated EBITDA

 

Consolidated EBITDA in any period shall be increased by each of the following:

 

  (a) the amount of the general and administrative expenses of the Borrower and
its Restricted Subsidiaries for such period paid by the General Partner or
Magellan Midstream Holdings, L.P. (f/k/a WEG Acquisitions, L.P.) during or with
respect to such period in accordance with the terms of the New Omnibus Agreement
(defined below) that, in accordance with the terms of the New Omnibus Agreement,
is not required to be reimbursed to the General Partner or Magellan Midstream
Holdings, L.P. by the Borrower or its Restricted Subsidiaries, provided that
such increase in Consolidated EBITDA shall not exceed the amount by which
Consolidated Net Income of the Borrower and its Restricted Subsidiaries was
reduced for such period as a result of the inclusion of such amount of general
and administrative expenses on the income statement of the Borrower and its
Restricted Subsidiaries for such period;

 

  (b) the sum of (i) the amount of Implementation Costs (as defined in the
Purchase Agreement and, when added to all Implementation Costs previously
incurred, not exceeding $5,000,000 in the aggregate) that are incurred during
such period and that, in accordance with the terms of the Purchase Agreement,
are required to be borne by the Borrower or its Restricted Subsidiaries, and
(ii) the amount of such Implementation Costs in excess of such $5,000,000
aggregate amount that are incurred during such period and that, in accordance
with the terms of the Purchase Agreement, either (x) are not required to be
borne by the Borrower or its Restricted Subsidiaries or (y) are reimbursed to
the Borrower or its Restricted Subsidiaries, provided that in the case of this
clause (ii) such increase in Consolidated EBITDA shall not exceed the amount by
which Consolidated Net Income of the Borrower and its Restricted Subsidiaries
was reduced for such period as a result of the inclusion of the Implementation
Costs referred to in this clause (ii) on the income statement of the Borrower
and its Restricted Subsidiaries for such period;

 

  (c) with respect to any period encompassing the period in which the
Transaction (as defined below) occurred, the amount (if any) by which
Consolidated Net Income of the Borrower and its Restricted Subsidiaries was
reduced for such period as a result of the GAAP treatment of certain retiree
healthcare (FAS 106), pension (FAS 87), and accrued paid-time off costs related
to the employment by Magellan Midstream Holdings, L.P. and its affiliates of
former employees of The Williams Company, Inc. that were formerly involved, and
that will continue to be involved, in providing services to the General Partner,
the Borrower and its Restricted Subsidiaries;

 

  (d) with respect to any period encompassing the period in which the
Transaction occurred, the amount of expenses that are deemed to be incurred by
the Borrower or its Restricted Subsidiaries during or with respect to such
period as a result of the accelerated vesting of certain Phantom Units (as
defined in the Purchase Agreement) as a result of the consummation of the
Transaction or events related to the consummation of the Transaction; and

 

Annex 1 – Page 1



--------------------------------------------------------------------------------

  (e) with respect to any period commencing on or after April 1, 2004,
Consolidated EBITDA shall be:

 

  (i) increased by the amount of all Indemnified Environmental Expenses (as
defined below) accrued during such period to the extent, if any, reflected as a
charge to the statement of Consolidated Net Income for such period; and

 

  (ii) decreased by an amount equal to the amount, if any, by which all cash
expenditures by the Borrower and its Restricted Subsidiaries for Indemnified
Environmental Expenses (whenever accrued) during such period exceeds the sum of
(x) all cash received by the Borrower and its Restricted Subsidiaries during
such period in respect of the Indemnified Environmental Expenses, plus (y) all
Carryover Indemnity Cash Receipts (as defined below)(without duplication of
inclusion for the purposes of calculating Consolidated EBITDA for any other
period).

 

For purposes of this Annex 1:

 

“Carryover Indemnity Cash Receipts” means, for any period, the aggregate amount,
if any, by which all cash received by the Borrower and its Restricted
Subsidiaries with respect to such period in respect of Indemnified Environmental
Expenses exceeds cash expenditures by the Borrower and its Restricted
Subsidiaries for Indemnified Environmental Expenses during such period;

 

“Indemnified Environmental Expenses” means environmental expenses covered by (i)
Article IV of the New Omnibus Agreement (as defined below), (ii) Section 8.2 of
the Purchase Agreement (as defined below), (iii) Section 10.1 of the WPL
Contribution Agreement, and/or (iv) an agreement to be entered into after the
date hereof for the release of certain indemnification obligations pursuant to
which Magellan Midstream Holdings, L.P. and the Borrower receive payments from
The Williams Companies, Inc., or any of its affiliates, as indemnification for
Covered Environmental Losses (as defined in the New Omnibus Agreement) or
environmental remediation obligations;

 

“Purchase Agreement” means the Purchase Agreement, dated as of April 18, 2003,
by and among Williams Energy Services, LLC, Williams Natural Gas Liquids, Inc.,
Williams GP LLC, and WEG Acquisitions, L.P.

 

“New Omnibus Agreement” means the New Omnibus Agreement dated as of June 17,
2003, among WEG Acquisitions, L.P., Williams Energy Services, LLC, Williams
Natural Gas Liquids, Inc., and the Williams Companies.

 

“Transaction” means the purchase consummated on June 17, 2003 by Magellan
Midstream Holdings, L.P. from affiliates of The Williams Companies, Inc. all of
the membership interests of the General Partner, 1,079,694 common units of the
Borrower, 5,679,694 subordinated units of the Borrower, and 7,830,924 Class B
common units of the Borrower.

 

For the avoidance of doubt, when calculating Consolidated EBITDA, no cash
received by the Borrower and its Restricted Subsidiaries during any period in
respect of the Indemnified Environmental Expenses shall be reflected as income
for the purposes of calculating Consolidated Net Income.

 

Annex 1 – Page 2